In a proceeding to review a determination of the State Rent Administrator which adhered to his prior determination that two apartments in a four-family dwelling are subject to rent control, the appeal is from an order which annulled said determinations, granted the petition, and declared said apartments to be decontrolled. Appellant found that the building was purchased by four persons as co-owners in 1942, each taking possession of one apartment, and that legal title was taken in the name of one of them. It appears they remained in possession continuously until they sold the property to respondents on May 28, 1953, whereupon they vacated the premises, and thereafter the said apartments were rented to the present tenants. Order unanimously affirmed, without costs. (State Residential Rent Law, § 2, subd. 2, par. [h]; L. 1946, ch. 274, as amd.; State Rent and Eviction Regulations, § 9, subd. 11; Matter of Davis v. Weaver, 1 A D 2d 975.) Present — Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ.